DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 8, 9 and 13-16 are rejected under 35 U.S.C. 102(a) as being anticipated by Lee et al. [Lee hereinafter, EP 1,422,733].
In regard to claim 1, Lee discloses [in Fig. 1] an electronic device, comprising a frame [10, 11], a signal trigger [13] fixed inside the frame [10, 11], and a button [20] penetrating the frame [10, 11], wherein: the button [20] comprises a button post [22a, 22b], an elastic cushion [23], and a button cap [21]; the button post [22a, 22b] penetrates the frame [10, 11] and is adjacent to the signal trigger [13]; the elastic cushion [23] is fixed to an end of the button post [22a, 22b] away from the signal trigger [13]; and the button cap [21] is fixedly connected to a side of the elastic cushion [23] away from the button post [22a, 22b] and the elastic cushion [23] is sandwiched between the button post [22a, 22b] and the button cap [21].  


    PNG
    media_image1.png
    290
    473
    media_image1.png
    Greyscale

In regard to claim 8, Lee discloses [in Fig. 3] the electronic device of claim 1, further comprising an elastic member [24] elastically compressed between the button cap [21] and the frame [11].  
In regard to claim 9, Lee discloses [in Fig. 3] the electronic device of claim 1, wherein the button cap [21] defines a fixing groove [annotated above], and the elastic cushion [23] is partially fixed in the fixing groove.
In regard to claim 13, Lee discloses [in Fig. 3] the electronic device of claim 1,
wherein: the frame [10, 11] is provided with a stop protrusion [annotated above]; the button cap [21] defines a limiting groove [annotated above] at an outer circumferential the button cap [21], and the limiting groove is in slide fit with the stop protrusion; and the limiting groove cooperates with the stop protrusion to guide the button cap [21] to slide within a safe range.  
In regard to claim 14, Lee discloses [in Fig. 3] the electronic device of claim 1,
wherein the button cap [21] is operable to apply a force to the button post [22a, 22b] to allow the button post [22a, 22b] to move to be in contact with the signal trigger [13].  
In regard to claim 15, Lee discloses [in Fig. 3] the electronic device of claim 1, wherein an end [22b] of the button post [22a, 22b] close to the signal trigger [13] is received in the frame [10, 11] when the button [20] is in a free state, and is operable to move to be in contact with the signal trigger [13].  
In regard to claim 16, Lee discloses [in Fig. 3] the electronic device of claim 1,
wherein an end [22b] of the button post [22a, 22b] close to the signal trigger [13] extends through an inner side surface of the frame [10, 11] close to the signal trigger [13], and is operable to move to be in contact with the signal trigger [13].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3, 10, 11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. [Lee hereinafter, EP 1,422,733] in view of Ely [US 9,952,558].
In regard to claim 3, Lee discloses [in Fig. 3] the electronic device of claim 2.  Lee does not disclose that the button post is provided with a sealing ring along circumference at an end of the button post away from the elastic cushion, and the sealing ring has an outer circumferential wall which is in interference fit with an inner circumferential wall of the button guide hole. Ely teaches [in Figs. 3 and 9] that the button post [220, 240] is provided with a sealing ring [279] along circumference at an end of the button post [220, 240] away from the elastic cushion [154], and the sealing ring [279] has an outer circumferential wall which is in interference fit with an inner circumferential wall of the button guide hole [annotated below].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the sealing ring of Ely with the electronic device Lee in order to protect the inner electrical components of the electronic device from liquid or other contaminants.

    PNG
    media_image2.png
    556
    367
    media_image2.png
    Greyscale

	In regard to claim 10, Lee discloses [in Fig. 3] the electronic device of claim 9, further comprising a wearable accessory which is detachably connected to a rear plate.  Lee does not disclose a wearable accessory which is detachably connected to a rear plate.  Ely teaches [in Figs. 1, 3 and 9] a wearable accessory [102] which is detachably connected to a rear plate [901].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the wearable accessory of Ely with the device of Lee, since it is well-known in the art that similar electronic devices utilize a similar input device [Ely, col. 3, lines 51-59]. 
	In regard to claim 11, Lee discloses [in Fig. 3] the electronic device of claim 2.  Lee does not disclose that the button post is provided with a stop plate along circumference at an end of the button post close to the signal trigger, wherein Page 4 of 10Appl. No. 17/183,935Attorney Docket No. 090321.20086Office Action Responsethe stop plate has an outer diameter greater than an inner diameter of the button guide hole, and 
	In regard to claim 17, Lee discloses [in Fig. 3] an electronic device, comprising a frame [10, 11], a signal trigger [13] fixed inside the frame [10, 11], a button [20] attached to the frame [10, 11], wherein: the button [20] comprises a button post [22a, 22b], an elastic cushion [23], and a button cap [21] connected in sequence; the button post [22a, 22b] penetrates the frame [10, 11] and is adjacent to the signal trigger [13]; and the button cap [21] is movable relative to the button post [22a, 22b] and the elastic cushion [23] is sandwiched between the button post [22a, 22b] and the button cap [21].  Lee does not disclose a transparent cover plate covered on the frame, and a display screen sandwiched between the transparent cover plate and the frame.  Ely teaches [in Figs. 1, 3 and 9] a transparent cover plate [on 116] covered on the frame [114], and a display screen [116] sandwiched between the transparent cover plate and the frame [114].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the transparent cover plate and display of Ely with the device of Lee, since it is well-known in the art that similar electronic devices utilize a similar input device [Ely, col. 3, lines 51-59].

In regard to claim 19, Lee discloses [in Fig. 3] some of the limitations of claim 17, wherein the button cap [21] is operable to apply a force on the button post [22a, 22b] to allow the button post [22a, 22b] to be in contact with the signal trigger [13].  
In regard to claim 20, Lee discloses [in Fig. 3] some of the limitations of claim 17, wherein the button cap [21] is operable to be inclined relative to the button post [22a, 22b].

Claims 5, 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. [Lee hereinafter, EP 1,422,733] in view of Chang et al. [Chang hereinafter, US 10,437,289].
In regard to claims 5 and 6, Lee discloses [in Fig. 3] the electronic device of claim 4.  Lee does not disclose that the frame is provided with a stop pin protruding relative to an inner circumferential wall of the button cap hole; and the button cap defines a sliding groove at a portion of the button cap which is received in the button cap hole, wherein the sliding groove is movable relative to and limited by the stop pin which extends 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the stopping pin, sliding groove and pin hole of Chang with the electronic device of Lee in order to provide increased stability to the button during actuation.
	In regard to claim 12, Lee discloses [in Fig. 3] the electronic device of claim 1.  Lee does not disclose that the button cap is provided with two guide posts at two opposite ends of the button cap close to the signal trigger and the frame defines two guide holes which are in clearance fit with the two guide posts; and the elastic cushion is located between the two guide posts.  Chang teaches [in Figs. 4-6] that the button cap [201] is provided with two guide posts [205a, 205b] at two opposite ends of the .

Allowable Subject Matter
Claim 7 remains objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833